Exhibit 10.1
 
AMENDMENT
TO
SECURITIES PURCHASE AGREEMENT
AND
REGISTRATION RIGHTS AGREEMENT


This Amendment (the “Amendment”), dated as of February 9, 2010, is made to the
Securities Purchase Agreement, dated as of January 26, 2010 (the “Purchase
Agreement”), between Worldwide Energy and Manufacturing USA, Inc., a Colorado
corporation (the “Company”) and the purchasers identified on the signatures
pages thereto (the “Holders”), and to the Registration Rights Agreement, dated
as of January 26, 2010 (the “Registration Rights Agreement”), between the
Company and the Holders.  Terms used as defined terms herein and not otherwise
defined shall have the meanings provided therefor in the Purchase Agreement.


WHEREAS, Section 2.1 of the Purchase Agreement provides that the Company shall
sell, and the Holders, severally and not jointly, shall purchase, up to an
aggregate of $8,000,000 of Shares and Warrant;


WHEREAS, in connection with the transactions contemplated in the Purchase
Agreement, Section 2(a) of the Registration Rights Agreement provides that,
pursuant to the terms and conditions therein, the Company shall prepare and file
with the United States Securities and Exchange Commission (“SEC”) a registration
statement covering the resale of all or such maximum portion of the Registrable
Securities (as such term is defined in the Registration Rights Agreement) as
permitted pursuant to the guidance of the SEC;


WHEREAS, on January 26, 2010, the Company sold, and the Holders, severally and
not jointly, purchased, an aggregate of $7,987,227 of Shares and Warrants
pursuant to the terms and conditions of the Purchase Agreement;


WHEREAS, clause (d) in the definition of “Exempt Issuance” in Section 1.1 of the
Purchase Agreement provides that Exempt Issuance shall include the issuance,
with the consent of Ladenburg Thalmann & Co., Inc., of up to an amount of Common
Stock and warrants equal to the difference between $8,000,000 and the aggregate
Subscription Amounts under the Purchase Agreement on the same terms and
conditions and price as under the Purchase Agreement, with investors executing
definitive agreements for the purchase of such securities and such transactions
having closed on or before January 29, 2010;


WHEREAS, the definition of “Transaction Documents” in Section 1.1 of the
Purchase Agreement includes the Purchase Agreement, the Registration Rights
Agreement and the other documents entered into or provided in connection with
the transactions contemplated in the Purchase Agreement;


WHEREAS, Section 5.5 of the Purchase Agreement provides that no provision of the
Purchase Agreement may be modified, supplemented or amended except in a written
instrument signed by the Company and the Holders holding at least 67% in
interest of the Shares then outstanding;


WHEREAS, Section 6(f) of the Registration Rights Agreement provides that no
provision of the Registration Rights Agreement may be modified, supplemented or
amended unless such shall be in writing and signed by the Company and the
Holders of 67% or more of the then outstanding Registrable Securities (including
any Registrable Securities issuable upon exercise of any security); and


WHEREAS, the Company and the Holders signatory hereto (the “Signatory Holders”),
which Signatory Holders (a) hold at least 67% in interest of the Shares
currently outstanding and (b) hold 67% or more of the then outstanding
Registrable Securities, wish (i) to amend Section 2.1 of the Purchase Agreement
to increase the aggregate dollar amount of Shares and Warrants that the Company
may sell, and the Holders, severally and not jointly, may purchase, pursuant to
the Purchase Agreement from $8,000,000 to $9,000,000, (ii) to amend and restate
clause (d) in the definition of Exempt Issuance in Section 1.1 of the Purchase
Agreement to permit the issuance of up to an amount of Common Stock and warrants
equal to the difference between $9,000,000 and the aggregate Subscription
Amounts under the Purchase Agreement on the substantially same terms and
conditions and at the same prices in transactions having closed on or before
February 9, 2010, (iii) to amend the definition of Transaction Documents in
Section 1.1 of the Purchase Agreement to include this Amendment and (iv) to
amend the definition of Registrable Securities in the Registration Rights
Agreement to include the securities issued (and issuable upon exercise of such
securities or otherwise) in transactions contemplated by clause (d) in the
definition of Exempt Issuance in Section 1.1 of the Purchase Agreement.
 
 
 
 
 
1

--------------------------------------------------------------------------------

 

 
NOW, THEREFORE, in consideration of the terms and conditions contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:


1.  
Amendment to Section 2.1 of Purchase Agreement.  Section 2.1 of the Purchase
Agreement is hereby amended by deleting the term “$8,000,000” and inserting in
its place the term “$9,000,000”.



2.  
Amendment and Restatement to Clause (d) in the Definition of Exempt Issuance in
Section 1.1 of Purchase Agreement.  Clause (d) in the definition of Exempt
Issuance in Section 1.1 of the Purchase Agreement is hereby amended and restated
to read in entirety: “(d) with the prior written consent of Ladenburg Thalmann &
Co., Inc., up to an amount of Common Stock and warrants equal to the difference
between $9,000,000 and the aggregate Subscription Amounts hereunder, on the
substantially same terms and conditions and at the same prices as hereunder,
with investors executing definitive agreements for the purchase of such
securities and such transactions having closed on or before February 9, 2010”.



3.  
Amendment to Definition of Transaction Documents in Section 1.1 of the Purchase
Agreement.  The definition of Transaction Documents in Section 1.1 of the
Purchase Agreement is hereby amended by inserting, immediately following the
term “the Funds Escrow Agreement”, as follows: “, the Amendment”.



4.  
Amendment to Definition of Registrable Securities in Section 1 of Registration
Rights Agreement.  The definition of Registrable Securities in Section 1 of the
Registration Rights Agreement is hereby amended by inserting, immediately
following the word “foregoing” in clause (d) of such definition, as follows:
“and (e) securities issued (and issuable upon exercise of such securities or
otherwise) in transactions contemplated by clause (d) in the definition of
Exempt Issuance”.



5.  
Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Signatory Holders as of
the date of this Amendment:



(a) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into this Amendment and otherwise to carry out its
obligations hereunder.  The execution and delivery of this Amendment by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company's stockholders in connection therewith.  This Amendment has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b) Bring Down.  The Company expressly reaffirms that each of the
representations and warranties set forth in the Purchase Agreement (as
supplemented or qualified by the disclosures in any disclosure schedule to
Purchase Agreement), continues to be true, accurate and complete in all material
respects as of the date hereof, and except for any representation and warranty
made as of a certain date, in which case such representation and warranty shall
be true, accurate and complete as of such date, and the Company hereby remakes
and incorporates herein by reference each such representation and warranty as
though made on the date of this Amendment.


6.  
Fees and Expenses.  At the closing of the Additional Financing, the Company
agrees to reimburse Ladenburg Thalmann & Co., Inc. $7,500 for its legal fees and
expenses in connection herewith.  “Additional Financing” means the issuance by
the Company of Common Stock and warrants pursuant to clause (d) in the
definition of Exempt Issuance in Section 1.1 of the Purchase Agreement.  Except
as expressly set forth in the Transaction Documents to the contrary, each party
shall pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Amendment.

 
 
 
2

--------------------------------------------------------------------------------

 
 

 
7.  
Public Disclosure.  On or before 9:30 am (New York City time) on the first
Trading Day immediately following the date hereof, the Company shall file a
Current Report on Form 8-K, reasonably acceptable to the Signatory Holders
disclosing the material terms of the transactions contemplated hereby and
attaching this Amendment as an exhibit thereto.



8.  
Effect on Transaction Documents. Except as expressly set forth above, all of the
terms and conditions of the Purchase Agreement and the Transaction Documents
shall continue in full force and effect after the execution of this Amendment
and shall not be in any way changed, modified or superseded by the terms set
forth herein.  Notwithstanding the foregoing, this Amendment shall be deemed for
all purposes as an amendment to the Purchase Agreement as required to serve the
purposes hereof, and in the event of any conflict between the terms and
provisions of the Purchase Agreement, on the one hand, and the terms and
provisions of this Amendment, on the other hand, the terms and provisions of
this Amendment shall prevail.



9.  
Amendments and Waivers. The provisions of this Amendment can be amended or
waived in the manner permitted under the Purchase Agreement.



10.  
Execution. This Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.



11.  
Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Amendment shall be determined pursuant to the
Governing Law provision of the Purchase Agreement.



12.  
Entire Agreement.  This Amendment contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into this Amendment.



[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.
 
 
 

  WORLDWIDE ENERGY AND MANUFACTURING USA, INC.          
 
By:
/s/        Name        Title           


 










[SIGNATURE PAGE OF HOLDERS FOLLOWS]
[SIGNATURE PAGE OF HOLDERS TO WEMU AMENDMENT]
 
 
 
 
 
4

--------------------------------------------------------------------------------

 




Name of Holder: _____________________________________________________


Signature of Authorized Signatory of Holder: ______________________________


Name of Authorized Signatory: ___________________________________________


Title of Authorized Signatory: ____________________________________________






[SIGNATURE PAGES CONTINUE]







 
 
5